DETAILED ACTION
In Response to Applicant’s Remarks Filed 12/1/20
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuerstenberg (US 2017/0341756).  Fuerstenberg discloses a seat assembly including one or more indexing indicators (fig. 1d: hole 26; paragraph 0043); and a seat track (fig. 1a: 4); one or more indexing guides on the seat track (figs. 1d: insert 28 in depression 8; paragraph 0043), wherein the one or more indexing indicators cooperate with the one or more indexing guides to indicate one or more desired positions for the seat assembly in relation to the seat track. 
As concerns claim 2, Fuerstenberg discloses wherein the one or more indexing indicators align with the one or more indexing guides to indicator the one or more desired positions for the seat assembly in relation to the seat track (when the opening 26 and insert 28 are aligned, the marked position is indicated).
As concerns claim 3, Fuerstenberg discloses wherein the one or more indexing guides are formed on or in the seat track (fig. 1d: insert 28 is in rastor 8 on the seat track).
As concerns claims 4 and 16, Fuerstenberg discloses wherein the one or more indexing guides include one or more depressions formed in the seat track (fig. 1d: the guide includes depression/hole 8).
As concerns claim 6, Fuerstenberg discloses wherein the one or more indexing guides include applied visual indicia (fig. 1e: insert 28 is visual indicia).
As concerns claims 8 and 17, Fuerstenberg discloses one or more indexing indicators are positioned on a spanner bar of the seat assembly (fig. 1d: 20).
As concerns claim 9, Fuerstenberg discloses wherein the one or more indexing indicators correspond to one or more particular seat pitch positions in relation to the seat track (fig. 1d: 26 and 28 may be used to indicate to a user the pitch position of one seat relative to another).
As concerns claims 10 and 18, Fuerstenberg discloses a slider configured to move in relation to the seat track (fig. 1a: 16).
As concerns claim 15, Fuerstenberg discloses a method of providing the seat indexing system of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuerstenburg in view of Bowd et al. (US 2007/0063122) (“Bowd”).  Fuerstenberg does not teach wherein the one or more depressions are formed into at least one retaining lip of the seat track.  However, seat tracks having a depression in the retaining lip are considered old and well known in the art, as shown by Bowd (figs. 5, 7, 12).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was made to modify the seat track of Fuerstenberg to have a retaining lip arrangement or the track of Bowd to have a similar locking and visual insert indicator arrangement to that of Fuerstenberg in order to provide the desired stability of connection and ease of use. 

Allowable Subject Matter
Claims 7, 11-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Fuerstenburg and Bowd teach a seat assembly having an indexing indicator, an indexing guide on the seat track and a slider on the seat track which cooperate to indicate desired position for the seat assembly in relation to the track.  However, the prior art fails to show the indexing indicator include a plurality of indicators positioned on an outer surface of the seat assembly, wherein the plurality of indicators provide an indexing scale, wherein the slider comprises: an indicator pointer that extends upwardly from a top surface, wherein the indicator pointer is configured to slide over an outer surface of a spanner bar of the seat assembly; and a guide protrusion that extends downwardly from a bottom surface, or wherein the slider includes a pin passage that slidably retains an indicator pin having a distal tip connected to a head through a shaft. Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 
Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive. Applicant argues that element 18 of Fuerstenberg is a rail cover coupled to the seat rail and may not be considered part of the seat assembly.  As such element 26 does not meet the claim limitations of the indexing indicator being included in the seat assembly.  The Office disagrees.  Fig. 1C of Fuerstenberg shows cover 18 connected to the footing of the leg of the seat at or about element 12.  Further, paragraph 0045 states: 
As furthermore visible in FIGS. 1c, 1d and 1e, the sections 20 and 22 may each be connected to a holding device 12, such that when displacing the holding devices 12, directly the length of the rail cover 18 is adapted and when the desired first or second position is reached, the respective marking is directly visible.

Fig. 1e shows that 20 is the upper portion of rail cover 18 and is connected to 12 such that the the cover 18 moves along with, and is attached to, the seat leg 14.  Based on the cover’s attachment to the seat leg, 18 is therefore considered included in the seat assembly.  The term “seat assembly” is further considered a broad term with no definition provided that would limit the cover’s inclusion into the ambit of the seat assembly.  In this same vein, Applicant’s argument that “[n]either the rail cover 18 or the view opening 26 is part of the seat frame 14” is without moment as the claim language does not require that the indexing indicator be included in the seat “frame,” although it would appear that this limitation would still be met.  
	For the reasons stated above, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.